 



Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     GMAC Commercial Finance LLC (“Lender”), Transcat, Inc. (“Parent”),
Transmation (Canada) Inc. (“Subsidiary”, or together with Parent, the
“Borrowers”, or individually a “Borrower”) enter into this First Amendment to
Loan and Security Agreement (the “Amendment”) on March 16, 2006.
BACKGROUND
     A. Borrowers and Lender entered into an Amended and Restated Loan and
Security Agreement dated November 1, 2004 (as amended from time to time, the
“Loan Agreement”). Capitalized terms used in this Amendment shall have the
meanings set forth in the Loan Agreement unless otherwise defined in this
Amendment, and references to Sections refer to Sections of the Loan Agreement.
     B. Borrowers and Lender desire to amend the Loan Agreement.
     THEREFORE, in consideration of the mutual promises and agreements of the
parties and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties agree as follows:
TERMS AND CONDITIONS
     1. Consent to Asset Acquisition. Lender consents to Parent’s acquisition of
substantially all of the fixed and intangible assets of N.W. Calibration
Inspection, Inc. (“N.W.” and the “N.W. Assets”) for a cash purchase price not to
exceed $830,000 (exclusive of any earn-out rights given to the Seller).
     2. Amendments.

  (A)   Interest Rate. The interest rate grid in Section 1(D) is amended and
restated to read as follows:

                      Fixed Charge                 Coverage   Revolving   Cap-X
Loans and     Tier   Ratio*   Loans   Term Loan A   Term Loan B
1
  1.249 or less   (a) Prime Rate minus 0.375% or (b) LIBOR plus 2.375%   (a)
Prime Rate plus 0.125% or (b) LIBOR plus 2.875%   Prime Rate plus 0.375%  
2
  1.25 to 1.49**   (a) Prime Rate minus 0.375% or (b) LIBOR plus 2.125%   (a)
Prime Rate minus 0.125% or (b) LIBOR plus 2.625%   Prime Rate plus 0.125%  
3
  1.50 or greater   (a) Prime Rate minus 0.375% or (b) LIBOR plus 1.875%   (a)
Prime Rate minus 0.375% or (b) LIBOR plus 2.375%   Prime Rate minus 0.125%

1



--------------------------------------------------------------------------------



 



  (B)   Term. The reference to “October 31, 2007” in Section 1(E) is amended to
read “October 31, 2008.”     (C)   Termination Premium. Section 3.4 is amended
and restated as follows:         If this Agreement is terminated or all
Obligations are paid in full prior to October 31, 2008, Borrower shall be
obligated to pay Lender a termination premium equal to the following (the
“Termination Premium”):

  (a)   1% of the sum of the Advance Limit if terminated before November 1,
2006; and     (b)   0.5% of the Advance Limit if terminated after October 31,
2006 but before November 1, 2007; and     (c)   0.25% of the Advance Limit if
terminated after October 31, 2007 but other than on October 31, 2008.

      The Termination Premium will also be due and payable in connection with
any termination of this Agreement pursuant to Section 9.6 below and in
connection with termination of this Agreement by Lender upon an Event of Default
or by or on behalf of Borrower, whether voluntary or involuntary, including upon
an Event of Default which is not timely cured within any applicable cure period,
and including in connection with termination of this Agreement or payment of the
Obligations by any trustee or debtor-in-possession in any Insolvency Proceeding.
The Termination Premium is presumed to be a reasonable estimate of the amount of
damages sustained by Lender as a result of the early termination of this
Agreement and Borrowers agree that such amount is reasonable under the
circumstances currently existing.     (D)   Capital Expenditures. Section 7.12
is amended in its entirety to read as follows:         “Make or incur
liabilities for Capital Expenditures (including the purchase of assets
associated with the acquisition of the assets of N.W. Calibration Inspection,
Inc.) exceeding $2,000,000 for fiscal year 2006 and $1,500,000 in any subsequent
fiscal year.”

     3. Inclusion of N.W. Assets in Borrowing Base. Subject to the eligibility
criteria in the Loan Agreement, upon satisfaction of the conditions precedent
set forth below, Lender will include Accounts acquired from N.W. in the
Borrowing Base.
     4. Conditions Precedent. Lender’s agreement to include N.W. Accounts in the
Borrowing Base will not be effective unless and until each of the following
conditions are satisfied:

 



--------------------------------------------------------------------------------



 



  (A)   All uniform commercial code, tax lien, litigation, judgment and other
searches conducted by Lender in respect of the Acquisition are satisfactory to
Lender and show that Lender will have security interests in the N.W. Assets
having the priorities called for by the Loan Agreement.     (B)   Lender and its
counsel are reasonably satisfied with the terms and conditions of all agreements
entered into by Borrowers in connection with the acquisition of the N.W. Assets.
    (C)   No Material Adverse Change has occurred in the business or financial
condition of the Borrowers or N.W.

     5. Reaffirmation. Borrowers reaffirm, ratify and confirm their Obligations
under the Loan Agreement, acknowledge that all the terms and conditions in the
Loan Agreement (except as amended by this Amendment) remain in full force and
effect and that the security interests granted to Lender in the Collateral are
valid and perfected.
     6. General Terms.

  (A)   Except as amended by this Amendment, all the terms and conditions in the
Loan Agreement remain in full force and effect.     (B)   This Amendment
constitutes the entire agreement of the parties in connection with the subject
matter of this Amendment and cannot be changed or terminated orally. All prior
agreements, understandings, representations, warranties and negotiations
regarding the subject matter hereof, if any, are merged into this Amendment.    
(C)   This Amendment may be executed in counterparts, each of which when so
executed and delivered will be deemed an original, and all of such counterparts
together will constitute but one and the same agreement.

[Remainder of page left blank intentionally, signatures follow on next page]

 



--------------------------------------------------------------------------------



 



                GMAC Commercial Finance LLC   Transcat, Inc.
 
           
By:
  /s/ Jeffrey J. Much   By:   /s/ Charles P. Hadeed

         
 
       Name: Jeffrey J. Much            Name: C. Hadeed
 
       Title: First Vice President            Title: COO
 
            Transmation (Canada) Inc.        
 
           
By:
  /s/ Charles P. Hadeed        

         
 
       Name: C. Hadeed        
 
       Title: CFO        

 